NUMBER 13-06-441-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ENRIQUE CARDENAS GONZALEZ,                                                   Appellant,

                                            v.

KARL R. LEHTINEN AND NATIONWIDE
SERVICES, INC.                                                               Appellees.


               On appeal from the County Court at Law No. 1
                        of Hidalgo County, Texas.



                        MEMORANDUM OPINION
             Before Justices Yañez, Rodriguez, and Benavides
               Memorandum Opinion by Justice Benavides

       A citizen and resident of Mexico created and registered a limited liability company

in Texas and served as one of the company's managing members. He now asserts he is

not amenable to the jurisdiction of the Texas courts. We disagree. In this interlocutory

appeal, we find he is subject to jurisdiction in Texas because he "did business" in the

State, as the long-arm statute requires, and because exercising jurisdiction over him would
not violate any traditional federal or state guarantees of due process. We affirm the trial

court's denial of his special appearance.

                                      I. FACTUAL BACKGROUND

       The appellant is Enrique Cárdenas González, the former governor of Tamaulipas,

Mexico from 1975-81. Cárdenas is a prominent Mexican citizen, but he is also connected

to the United States—specifically, the city of McAllen, Texas—in two significant respects.

First, he owns residential and commercial property in McAllen; second, he established a

limited liability company called Hidalgo Truck & Equipment, LLC ("Hidalgo Truck") in

McAllen on July 14, 2000. Hidalgo Truck’s articles of organization designate Cárdenas and

his associate, Raymond Derr, as the two "managing members" of the company.1 Hidalgo

Truck’s purpose was to acquire and sell trucks and related equipment to customers in

Mexico.

      In approximately 2001, Hidalgo Truck entered a business relationship with

appellees, Nationwide Services, Inc. ("Nationwide") and its president, Karl Lehtinen, of

Willow Springs, Illinois.       According to Lehtinen, he was induced into the business

relationship, in part, by a personal assurance from Cárdenas that, because Cárdenas was

“a very wealthy man,” there “would be no money problems with this kind of business.”

      The business arrangement was simple: Nationwide provided trucks; Hidalgo Truck

provided customers. Nationwide, operating out of Illinois, acquired title and physical

possession of the trucks and transported them to Hidalgo Truck’s offices in McAllen, where

Hidalgo Truck provided storage and maintenance facilities. Hidalgo Truck located the



      1
          Raym ond Derr, who was also designated as the registered agent, is not a party to this appeal.

                                                     2
buyers for the vehicles and negotiated the sale prices, but it was not authorized to transport

the vehicles from its McAllen facilities to Mexico until Nationwide had finalized the sales by

negotiating the transfer of title to the trucks.

        In January 2002, Lehtinen began to express frustrations to Cárdenas about not

receiving payments from Hidalgo Truck for procurement services which he estimated to be

worth approximately $500,000. Lehtinen felt that receiving payment was always difficult

with Hidalgo Truck because it did not use standard billing formalities, such as invoices.

“Everything would be either an overpayment or an underpayment,” he testified, “and it was

an accounting nightmare.” Lehtinen wanted to retrieve his trucks from McAllen and take

them back to Illinois, but he attests that he was talked out of this plan by Cárdenas, who

personally told him, “I will pay you for your trucks.”

        Lehtinen, however, was not paid for the trucks—he was sued. Hidalgo Truck filed

suit against Lehtinen and Nationwide in 2003. Cárdenas, in his individual capacity, was

not a named plaintiff. The original claim is unclear from the record, but it appears that

Hidalgo Truck may have alleged a partnership with Lehtinen and Nationwide, and it was

seeking wind-up costs.2 Lehtinen and Nationwide responded to the suit by counterclaiming

and by adding Cárdenas as a third-party defendant.3 In the counterclaim, Lehtinen and

Nationwide alleged conversion (among other related claims) contending that Hidalgo Truck,

        2
          Hidalgo Truck's petition is not in the clerk’s record, but according to a statem ent m ade by Lehtinen's
counsel at the special appearance hearing, Hidalgo Truck sued "apparently saying they were in partnership
with [Lehtinen] and saying that they did not owe the half m illion that he claim ed he owed, that they owed like
200,000 and they were selling the vehicles and they would get the m oney. . . ."

        3
         In the oral argum ents before this court, counsel for Cárdenas stated that Cárdenas was not originally
a nam ed defendant in this third-party petition. Instead, he claim s that Cárdenas was added in a subsequently
am ended version. (His counsel further argued that Nationwide and Lehtinen added Cárdenas, m erely
because they sought a solvent defendant.) The appellate record provides no indication of whether or not this
is accurate.

                                                        3
Derr, and Cárdenas had wrongfully transported the trucks to undisclosed locations in

Mexico.

       Cárdenas filed a special appearance with County Court at Law Number One to

contest the trial court's jurisdiction over him. See TEX . R. CIV. P. 120. On April 4, 2006, the

trial court held a hearing to address the issue of personal jurisdiction. Lehtinen was the

only witness called, and he testified that there was no distinction between Cárdenas and

Hidalgo Truck. His testimony, in essence, advanced an alter-ego theory.

       Lehtinen testified that “Cárdenas is Hidalgo Truck . . . and there is no LLC.” He

further said that “[Cárdenas] individually was the only thing there. The corporation was

nothing.” Lehtinen emphasized that Cárdenas was “the biggest principal of Hidalgo

[Truck]” and “was the man in charge.” Derr was “the management person there that ran

the place, but he was under the control of Cárdenas. Cárdenas would tell him what he

wanted done.” Although prodded by Cárdenas’s counsel, Lehtinen pointedly refused to

differentiate between Cárdenas and the company: “[Hidalgo Truck] is the dealer name that

they had used . . . [but] it was Cárdenas that [sic] set up all of the deals for anything that

was sold into Mexico.”

       In addition to his testimony, Lehtinen provided a sworn affidavit in which he stated

that during the course of his business relationship with Hidalgo Truck between 2001 and

2003, he negotiated directly with Cárdenas, often “at his facility at 5800 South 10th Street”

in McAllen. According to a deed in the appellate record, this address, which was the

property on which Hidalgo Truck operated, was owned by Cárdenas. The property was

also listed in the 2003 Texas Franchise Tax Public Information Report, which is also

available in the record, as Hidalgo Truck's principal office and place of business, and the

                                               4
articles of organization list it as Cárdenas’s mailing address.

       Lehtinen further attested that he generally made monthly visits to this address, and

on these occasions, he nearly always encountered Cárdenas. For those occasions when

Cárdenas could not be on the premises, Lehtinen asserted that Cárdenas kept an

accountant at the facility who “reported directly to him.” Regardless of whether Cárdenas

was on the property, however, Lehtinen said that he could usually be reached by phone

when dialing the telephone number for Hidalgo Truck.

       Cárdenas submitted an affidavit, via counsel, in which he challenged the

truthfulness of Lehtinen's stated facts.    Cárdenas admitted he once served as the

"managing member" of Hidalgo Truck, and "that entity" had a business relationship with

Lehtinen. He also conceded he had once had a social meeting with Lehtinen and Derr at

which the other two gentlemen—but not Cárdenas—discussed a possible business venture

"regarding tequila." Cárdenas maintained this was the only meeting, and he was not a part

of the portion of the conversation with Lehtinen pertaining to the tequila venture. Finally,

Cárdenas declared that he was "not a resident of the state of Texas," did not "individually

. . . maintain a place of business in Texas," and had "no employees, servants, or agents

within the state of Texas."    He denied individually engaging in business in Texas,

committing any tort in Texas, or having any substantial connection with Texas based upon

his conduct.

       In a written order on July 12, 2006, the district court denied Cárdenas's special

appearance.    The trial court did not provide findings of fact or conclusions of law.




                                             5
Cárdenas filed this interlocutory appeal.4 See TEX . CIV. PRAC . & REM . CODE § 51.014(a)(7)

(Vernon Supp. 2007).

                                          II. STANDARD OF REVIEW

        When a Texas plaintiff sues a nonresident defendant, the plaintiff initially bears the

burden of pleading allegations sufficient to demonstrate the jurisdiction of the Texas court.

BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 793 (Tex. 2002). Next, the

burden shifts to the nonresident defendant to negate all jurisdictional bases. Id. (citing

Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199, 203 (Tex. 1985)).

        We apply a de novo review to a trial court's denial of a special appearance because

personal jurisdiction is a question of law. BMC Software, 83 S.W.3d at 794 (disapproving

of case law which exclusively applies an abuse of discretion standard). We recognize,

however, that the trial court must often resolve fact disputes before it reaches the

jurisdictional question, and we review these findings for legal and factual sufficiency. Id.

(citing Ortiz v. Jones, 917 S.W.2d 770, 772 (Tex. 1996)). A finding is legally insufficient

if the record reflects (1) a complete absence of evidence of vital fact; (2) the court is barred

by rules of law or of evidence from giving weight to the only evidence offered to prove a

vital fact; (3) the evidence offered to prove a vital fact is no more than a mere scintilla; or

(4) the evidence establishes conclusively the opposite of the vital fact. City of Keller v.

Wilson, 168 S.W.3d 802, 810 (Tex. 2005). A finding is factually sufficient unless it is "so

contrary to the overwhelming weight of the evidence as to be clearly wrong and unjust."


        4
           At som e point— the record is unclear as to when— Hidalgo Truck declared bankruptcy. According
to testim ony in the reporter's record, the bankruptcy stay has been lifted, and it is not a barrier to our ability
to hear and decide this case. Neither party m entions the bankruptcy stay in their appellate briefs, and we
presum e it has no im pact on this appeal.

                                                        6
Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986).

       When, as in the instant case, the trial court does not issue findings of fact with its

special appearance ruling, we must affirm if we can uphold the trial court's order on any

legal theory supported by the evidence. See BMC Software, 83 S.W.3d at 795; Happy

Indus. Corp. v. Am. Specialties, Inc., 983 S.W.2d 844, 846 (Tex. App.–Corpus Christi

1998, pet. dism'd w.o.j.). Because the reporter's and clerk's records are available in this

appeal, the implied findings of the trial court are not necessarily conclusive and may be

challenged for legal and factual sufficiency. See BMC Software, 83 S.W.3d at 794.

                                       III. ANALYSIS

       A Texas court may exercise personal jurisdiction over a nonresident defendant if (1)

it is authorized to do so by the Texas "long-arm" statute, which permits jurisdiction over a

person who "does business" in Texas, and (2) the exercise of jurisdiction comports with

traditional state and federal guarantees of due process. Moki Mac River Expeditions v.

Drugg, 221 S.W.3d 559, 574 (Tex. 2007); see Brack v. Island Park Estates, LLC, No.

13-06-698-CV, 2007 Tex. App. Lexis 9413, at **8-9 (Tex. App.–Corpus Christi Nov. 29,

2007, no pet. h.) (mem. op.).

       In this case, for the reasons we discuss below, we believe the trial court was

presented with sufficient evidence to make an implied finding that Hidalgo Truck was the

alter ego of Cárdenas, and thus Cárdenas, via his alter ego, is reached by the long-arm

statute as someone who “did business” in Texas. See BMC Software, 83 S.W.3d at 798.

Subjecting Cárdenas to the reach of the long-arm statute does not violate due process

principles because he possesses the requisite minimum contacts via the acts of Hidalgo



                                             7
Truck that are imputed to him under the alter-ego doctrine and because no traditional

notions of fair play and substantial justice are impinged. See id. at 795.

A.       Evidence that Cárdenas—via the Alter Ego of Hidalgo Truck—Did Business
         in Texas

         The Texas long-arm statute authorizes jurisdiction over a nonresident defendant

who "does business" in the State of Texas.5 TEX . CIV. PRAC . & REM . CODE ANN . § 17.042

(Vernon Supp. 2007). Because the trial court denied Cárdenas's special appearance, it

evidently concluded that Cárdenas had done business in Texas and was amenable to

jurisdiction under the long-arm statute. The trial court, however, did not issue findings of

fact or conclusions of law explaining why it reached this conclusion.                                        In such

circumstances, we affirm the trial court's order based upon any legal theory finding support

in the evidence. See BMC Software, 83 S.W.3d at 794. The legal theory with the most

obvious support in the evidence is that Hidalgo Truck is the "alter ego" of Cárdenas; and

therefore, Hidalgo Truck's extensive record of doing business in Texas is imputed to

Cárdenas. Id. at 798.



         5
             The long-arm statute provides that a nonresident "does business" in Texas if he

         "(1) contracts by m ail or otherwise with a Texas resident and either party is to perform the
         contract in whole or in part in this state; (2) com m its a tort in whole or in part in this state; or
         (3) recruits T exas residents, directly or through an interm ediary located in this state, for
         em ploym ent inside or outside this state."

T EX . C IV . P RAC . & R EM . C OD E A N N . § 17.042. The actions listed, however, are not exclusive, and the Texas
Suprem e Court has held that acts which "concern a business enterprise" m ay allow for the exercise of
jurisdiction over a nonresident defendant. Schlobohm v. Schapiro, 784 S.W .2d 355, 356-57 (Tex. 1990)
(conducting the business's first m eeting in Texas, serving as sole shareholder and sole director, sending a
personal accountant to Texas to ensure proper procedures, and traveling independently to T exas for a
personal investigation of the business are acts which, in concert, can constitute "doing business" in Texas).
The language of section 17.042 is broad, and m ust be construed "as far as the federal constitutional
requirem ents of due process will perm it." Guardian Royal Exch. Assurance, Ltd. v. English China Clays,
P.L.C., 815 S.W .2d 223, 226 (Tex. 1991).

                                                           8
        1.       The Alter Ego Doctrine

        An individual’s contacts with Texas on behalf of a business entity that is designed

to limit individual liability do not ordinarily establish personal jurisdiction over the individual,

but an exception is recognized for cases in which the trial court finds alter ego is

implicated. J & J Marine, Inc. v. Ha Van Le, 982 S.W.2d 918, 927 (Tex. App.–Corpus

Christi 1998, no pet.). Under the theory of alter ego, courts may disregard the formal

registration of a company because there exists such unity between the company and the

individual that the company ceases to be a separate entity. In re Smith, 192 S.W.3d 564,

568 (Tex. 2006).

        Alter ego is a theory under which plaintiffs may pierce the corporate veil and hold

individual officers, directors, and stockholders of a company personally liable.6 J & J

Marine, 982 S.W.2d at 927. It is important to note, though, that the instant case presents

the issue of jurisdictional veil-piercing, which involves different elements of proof than veil-

piercing for the purpose of liability. See PHC-Minden, L.P. v. Kimberly-Clark Corp., 235
S.W.3d 163, 174 (Tex. 2007). We do not assess certain issues, such as fraud and

undercapitalization, which go to the issue of substantive veil-piercing. See id. (citing Wells

Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 425 (9th Cir. 1977)). Instead, we

focus our analysis upon whether Lehtinen and Nationwide demonstrated that Cárdenas



        6
            The applicability of alter ego doctrine is not lim ited to business entities which are registered as
corporations; it is also possible to “pierce the corporate veil” of a lim ited liability com pany. McCarthy v. W ani
Venture, A.S., No. 01-04-00921, 2007 Tex. App. LEXIS 5059, *40-41 (Tex. App.— Houston [1st Dist.] June
28, 2007, pet. denied) (“[Appellant] has not offered, nor can we find, any judicial support for the proposition
that existing state law doctrines of piercing the corporate veil should not be applied to LLCs.”); Cf. Pinebrook
Props., Ltd. v. Brookhaven Lake Prop. Owners Ass'n, 77 S.W .3d 487, 500 (Tex. App.–Texarkana 2002)
(distinguishing between partnerships and com panies by explaining that “[a]lter ego is inapplicable with regard
to a lim ited liability partnership because there is no veil that needs piercing”) (em phasis added).

                                                         9
controls the internal business operations of Hidalgo Truck to a degree “greater than that

normally associated with common ownership and directorship.” BMC Software, 83 S.W.3d

at 799.

       An alter-ego analysis cannot be reduced to an authoritative list of discrete

"elements" which may be tested. Leon, Ltd. v. Albuquerque Commons P’ship, 862 S.W.2d
693, 707 (Tex. App.–El Paso 1993, no pet.); see also Eckardt v. Hardeman, No.

03-98-00274-CV, 1999 Tex. App. LEXIS 450, *8 (Tex. App.–Austin 1999, pet. denied)

(mem. op.) (not designated for publication) (providing useful analytical guidelines

regarding whether an entity is merely the alter ego of an individual by reviewing the "total

dealings of the corporation and the individual, including the degree to which corporate

formalities have been followed and corporate and individual property have been kept

separately, the amount of financial interest, ownership and control the individual maintains

over the corporation, and whether the corporation has been used for personal purposes").

       The burden to prove alter ego rests upon the party who is arguing that two parties

are actually one entity. BMC Software, 83 S.W.3d at 798; see also J & J Marine, 982
S.W.2d at 927 (stating that the two entities must be so related that the corporate entity is

merely a “sham”). In the instant case, we believe Lehtinen met this burden.

       2.     Sufficient Facts to Find Cárdenas is the Alter Ego of Hidalgo Truck

       To begin, Lehtinen provided testimony that he was induced to do business with

Hidalgo Truck by Cárdenas’s personal assurances that Cárdenas was “well-to-do” and

there would be “no money problems with this type of business.” We believe that this

testimony, coupled with Lehtinen’s later testimony that Cárdenas told him, “I will pay you



                                            10
for your trucks,” can reasonably be read to mean that Cárdenas was offering to serve as

a guarantor of Hidalgo Truck’s debts to Lehtinen, and this in turn, is an element that

supports a finding of alter ego. Cappuccitti v. Gulf Indus. Prods., 222 S.W.3d 468, 482

(Tex. App.–Houston [1st Dist.] 2007, no pet.) (listing “representations that the individual will

financially back the corporation” as a factor in alter ego analysis); Tuscano v. Osterberg,

82 S.W.3d 457, 467 (Tex. App.–El Paso 2002, no pet.) (“If an individual guarantees that

he will be responsible for a corporate entity if it defaults on payments, this can serve as a

basis for personal jurisdiction only if there is a showing that the guarantor offered his

guarantee as an inducement to the plaintiff to enter into that contract.”).

       The court also heard Lehtinen testify that Cárdenas was so closely involved with

Hidalgo Truck that he used its mailing address as his own and could almost always be

reached by telephone when calling Hidalgo Truck’s phone number. See I & JC Corp. v.

Helen of Troy L.P., 164 S.W.3d 877, 890 (Tex. App.–El Paso 2005, pet. denied) (finding

accessibility by telephone number and mailing address of the business entity to be factors

in alter-ego analysis). Lehtinen also testified that Hidalgo Truck disregarded the use of

formal payment invoices. See Stauffacher v. Lone Star Mud, Inc., 54 S.W.3d 810, 816

(Tex. App. 2001) (finding that a failure to follow corporate formalities is a factor in an alter-

ego analysis).

       Also, while the articles of organization did not distinguish between Cárdenas and

Derr as managing members, Lehtinen’s testimony revealed that in practice, Derr was

Cárdenas’s subordinate, and Cárdenas was in charge of the business. See Cappuccitti,
222 S.W.3d at 482 (exercising “complete control” over the business entity is a factor in an



                                               11
alter-ego analysis). The trial court also heard evidence that Cárdenas negotiated with

Lehtinen on behalf of Hidalgo Truck, was virtually always present on the premises, owned

the real estate on which Hidalgo Truck was situated, and maintained an accountant at the

facility to monitor the business at all times.

       All of this evidence, which was before the trial court, is factually and legally sufficient

to support an implied finding of alter ego. We cannot say that the broad and brief denials

in Cárdenas’s affidavit are "so contrary to the overwhelming weight" of the evidence

provided by Lehtinen that it would be implausible for the trial court to have made an implied

fact-finding of alter ego. See Cain, 709 S.W.2d at 176. Moreover, we cannot say that the

evidence in the record is legally insufficient because it (1) does not reflect a complete

absence of evidence of vital fact, (2) we are not barred from giving weight to the evidence,

(3) the evidence does not amount to less than a mere scintilla, and (4) it assuredly does

not establish conclusively the opposite of the vital fact. See City of Keller, 168 S.W.3d at

810. As such, we must affirm the factual sufficiency and legal sufficiency of the implied

finding that Cárdenas is the alter ego of Hidalgo Truck.

       A business which is registered in Texas and has filed suit in Texas, such as Hidalgo

Truck, is amenable to Texas jurisdiction because it has purposefully availed itself of Texas

law, and it can reasonably anticipate defending against suit in Texas. See Shaffer v.

Heitner, 433 U.S. 186, 201-02 (U.S. 1977). Because Hidalgo Truck is Cárdenas’s alter

ego, the company’s amenability to suit in Texas is imputed to him, and we therefore find

he is reached by the Texas long-arm statute. See Moki Mac, 221 S.W.3d at 574. This

satisfies the first prong of the personal jurisdiction test. Id. at 574.



                                                 12
B.     Traditional Federal and State Due Process Guarantees

       Finding that Cárdenas is reached by the long-arm statute, however, does not end

our jurisdictional inquiry. Id. We must also ensure that subjecting Cárdenas, a nonresident

defendant, to Texas jurisdiction does not violate guarantees of due process under either

state or federal law. Id. Specifically, we must find that Cárdenas has established minimum

contacts with Texas and that the exercise of jurisdiction over him comports with traditional

notions of fair play and substantial justice. See id. (quoting Int'l Shoe Co. v. Washington,

326 U.S. 310, 316 (1945)). We believe that both of these tests are satisfied.

       1.     Minimum Contacts

       The minimum contacts to establish personal jurisdiction are met when the

nonresident defendant "'purposefully avails itself of the privilege of conducting activities

within the forum State, thus invoking the benefits and protections of its laws." Id. (quoting

Hanson v. Denckla, 357 U.S. 235, 253 (1958)). There are three parts to a "purposeful

availment" inquiry. Michiana Easy Livin’ Country, Inc. v. Holten, 168 S.W.3d 777, 784-85

(Tex. 2005). First, only the individual defendant's contacts with the forum state, not the

unilateral activity of another party or a third person, are relevant to the inquiry. Id. Second,

the contacts relied upon must not be "random, fortuitous, or attenuated;" they must be

purposeful. Id. Finally, the "defendant must seek some benefit, advantage or profit by

'availing' itself of the jurisdiction." Id. Furthermore, we note that when a defendant is from

a different country, such as Cárdenas in this case, the minimum contacts analysis is

particularly important because of the unique and onerous burden of defending a suit in a

foreign legal system. See CSR Ltd. v. Link, 925 S.W.2d 591, 595 (Tex. 1996) (citing Asahi



                                              13
Metal Indus. Co. v. Super. Ct. of Cal., 480 U.S. 102, 113 (1987)).

        The nonresident's minimum contacts can either be "specific" or "general."

PHC-Minden, 235 S.W.3d at 167 (citing Helicopteros Nacionales de Colombia, S.A. v. Hall,

466 U.S. 408, 414 (1984)); see also Felch v. Transportes Lar-Mex SA DE CV, 92 F.3d 320,

324 (5th Cir. 1996). Specific jurisdiction exists when the plaintiff’s cause of action arises

out of or is related to the defendant's contacts with the forum, whereas general jurisdiction

exists where the defendant's contacts in a forum are continuous and systematic such that

jurisdiction may be exercised even if the cause of action does not arise from or relate to

activities conducted within the forum state. PHC-Minden, 235 S.W.3d at 167. Lehtinen

and Nationwide argue Cárdenas's contacts with Texas satisfy both specific and general

jurisdiction. Based upon our previous finding of alter ego, we agree.

        Because we have already upheld the trial court’s finding that Hidalgo Truck is the

alter ego of Cárdenas, we need not investigate Cárdenas’s individual contacts with Texas.

He is imputed the contacts of Hidalgo Truck, which—as a limited liability company

registered in Texas—necessarily possesses the requisite minimum contacts. See Shaffer,
433 U.S. at 201-02. Moreover, the contacts meet the test for general jurisdiction, a test

which is "more demanding" than one for specific jurisdiction because continuous—rather

than single instance—contacts are required.7 CSR Ltd., 925 S.W.2d at 595.


          7
            Although we believe that Cárdenas is subject to general jurisdiction in Texas because there is legally
and factually sufficient evidence to support an im plied finding that Hidalgo Truck is his alter ego, we note that
even absent such a finding Cárdenas would still be subject to specific jurisdiction in Texas due to Lehtinen’s
allegation that Cárdenas com m itted the tort of conversion in Texas. Am. Type Culture Collection, Inc. v.
Coleman, 83 S.W .3d 801, 810 (Tex. 2002) (noting that specific jurisdiction can be satisfied by a single
purposeful act because it is the nature, not the quantity, of contacts that m atters). Specifically, Lehtinen and
Nationwide alleged in their petition that Hidalgo [Truck], Derr, and Cárdenas have converted Third Party
Plaintiffs’ property without consent, with intent to deprive Third Party Plaintiffs of their property, resulting in
dam ages . . .” Lehtinen’s testim ony and affidavit, in which he repeated this allegation, served as evidence.

                                                       14
         2.       Traditional Notions of Fair Play and Substantial Justice

         Finally, having found that Cárdenas has minimum contacts with the State of Texas,

we must decide whether subjecting him to jurisdiction here would violate "traditional norms

of fair play and substantial justice." See Moki Mac, 221 S.W.3d at 574. When evaluating

whether traditional notions of fair play and substantial justice are implicated by a state's

exercise of jurisdiction over a nonresident defendant, courts look to the following factors:

(1) the burden on the nonresident to litigate in a different forum, (2) the forum state's

interest in adjudicating the dispute, (3) the plaintiff's interest in obtaining convenient and

effective relief, (4) the interstate judicial system's interest in obtaining the most efficient

resolution of disputes, and (5) the shared interest of the respective states furthering

substantive social policies. Asahi Metal, 480 U.S. at 113; Guardian Royal, 815 S.W.2d at

228.

         When we view the facts of the instant case through the prism of these five factors,

we are unable to see how traditional norms of fair play and substantial justice would be

significantly violated. First, the burden upon Cárdenas to litigate in Texas is not especially




Cárdenas countered with his own affidavit in which he explicitly denied having “com m itted any tort, in whole
or in part, within the state of Texas.” This left the trial court with two com peting affidavits. W e m ust affirm if
we can discern legally and factually sufficient evidence in support of an im plied finding by the trial court that
the tort occurred, and thus, Cárdenas was subject to jurisdiction in Texas under the long-arm statute. See
T EX . C IV . P RAC . & R EM . C OD E A N N . § 17.042(2) (Vernon Supp. 2007) (providing that com m itting a tort in whole
or in part in Texas constitutes “do[ing] business” in Texas so as to trigger the operation of the long-arm
statute). First, as to the factual sufficiency behind the im plied finding, we cannot say that it is “so contrary to
the overwhelm ing weight of the evidence as to be clearly wrong and unjust” when the only counter-evidence
offered was a single, broad sentence in Cárdenas’ affidavit. See Cain v. Bain, 709 S.W .2d 175, 176 (Tex.
1986). Second, as to the legal sufficiency of the affidavits and testim onial evidence, we cannot say that the
evidence presented a com plete absence of evidence of vital fact, that we are barred by rules of law or of
evidence from giving weight to the evidence, that the evidence offered to prove a vital fact is no m ore than
a m ere scintilla, or that the evidence establishes conclusively the opposite of the vital fact. City of Keller v.
W ilson, 168 S.W .3d 802, 810 (Tex. 2005).

                                                           15
onerous, given that Cárdenas owns a residence in McAllen.8 See CSR Ltd., 925 S.W.2d

at 595. Moreover, although Cárdenas is a citizen of a foreign country, that foreign country,

Mexico, borders Texas, and thus the travel burden is not particularly taxing. Id.

        The second element, Texas's interest in adjudicating the dispute, is apparent.

Guardian Royal, 815 S.W.2d at 228.                Hidalgo Truck was registered in Texas, and

therefore, in the words of the U.S. Supreme Court, the company “consented to being sued

in th[e] State.”     See Shaffer, 433 U.S. 186, 201-02.               With respect to the last two

elements—the interests of the interstate judicial system and the shared interest of the

respective states furthering substantive social policies—we again see no violations by

conducting this litigation in Texas. The only other plausible state for this litigation is Illinois,

the home state of Lehtinen and Nationwide. Although Illinois provides a plausible forum,

there is no credible argument that Illinois provides a more appropriate forum than Texas

given that Hidalgo Truck was registered in Texas, the parties apparently always met in

Texas, and the conversion of the trucks is alleged to have taken place in Texas. See Am.

Type Culture Collection, Inc. v. Coleman, 83 S.W.3d 801, 810 (Tex. 2002).

        It might also be argued that the litigation is better addressed in Mexico (Cárdenas

argues this), but we find such an argument dubious. Hidalgo Truck was in the business



        8
          It is also worth noting that Cárdenas's ownership of property in Texas could be a factor in the
purposeful availm ent analysis. Jurisdiction in Texas m ay be found where the nonresident defendant
possesses property in Texas because it is an "im portant" factor in determ ining whether the nonresident
defendant availed him self of the protections of the state. Beechem v. Pippin, 686 S.W .2d 356, 361-63 (Tex.
App.–Austin 1985, no writ). Jurisdiction over a nonresident defendant m ay be exercised where the defendant
enjoyed the benefits of Texas land ownership, received royalties from land, m anaged it, paid taxes, and
dem anded accounting. Gurley v. Lindsley, 459 F.2d 268, 278 (5th Cir. 1972). Lehtinen raises these issues
because of Cárdenas's ownership of property in McAllen, but we decline to discuss them fully because we
believe that Cárdenas would possess the requisite m inim um contacts with Texas even absent his ownership
of property.

                                                    16
of selling vehicles primarily (if not exclusively) to Mexican customers, and yet, Cárdenas

chose not to register in Mexico. It seems apparent that he purposefully sought the

advantages of Texas business organizations law, rather than the law of Mexico.9 To allow

him now to retreat to the Mexican legal system strikes us as the one thing that would in fact

be violative of traditional norms of fair play and substantial justice. Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 474 (U.S. 1985). As the Supreme Court has said, “the Due

Process Clause may not readily be wielded as a territorial shield to avoid interstate

obligations that have been voluntarily assumed.” Id.

        The only element of the traditional notions of fair play and substantial justice test

that is arguably implicated in this suit is the consideration of the plaintiff's interest in

obtaining convenient and effective relief, because Lehtinen, perhaps, can obtain his most

convenient relief in his home state of Illinois. However, given that all of the relevant acts

leading to the claim took place in Texas and that Hidalgo Truck’s underlying suit against

Lehtinen and Nationwide was filed in Texas, we believe that Lehtinen’s most convenient

relief is here in Texas, where all of the issues are already before the court.

                                             IV. CONCLUSION

        Because we believe that Cárdenas, as Hidalgo Truck’s alter ego, is within the scope

of the long-arm statute and because we believe the exercise of jurisdiction over him would

not offend traditional norms of fair play and substantial justice, we conclude that Cárdenas



        9
             W e em phasize that we doubt Cárdenas’s decision to register across the border was “random ,
fortuitous, or attenuated.” See Michiana Easy Livin' Country, Inc. v. Holten, 168 S.W .3d 777, 784-85 (Tex.
2005). For a worthwhile discussion of the issues that m ay com pel a Mexican resident to register a com pany
in the United States, see Robert M. Kossick, The Rule of Law and Development in Mexico, 21 A R IZ . J. IN T 'L
& C O M P . L. 715, 718-19 (2004) (discussing the decline in the num ber of Mexicans who have confidence in the
nation's legal system ).

                                                     17
is amenable to jurisdiction in Texas. The trial court's order denying his special appearance

is AFFIRMED.

                                                    _____________________________
                                                    GINA M. BENAVIDES,
                                                    Justice

Memorandum Opinion delivered and
filed this the 13th day of March, 2008.




                                            18